               Case 4:20-cr-06002-SAB            ECF No. 1         filed 12/20/19          PageID.1 Page 1 of 11
AO 91 (Rev.11/11) Criminal Complaint

                                                                                                            FILED IN THE
                                       UNITED STATES DISTRICT COURT                                     U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                               for the
                                          Eastern District of Washington                           Dec 20, 2019
                                                                                                       SEAN F. MCAVOY, CLERK
                                                           )
UNITED STATES OF AMERICA
                                                           )
                                                           )
                  v.
                                                           )       Case No. 4:19-mj-07168-MKD
                                                           )
JOSE MARIA LOPEZ ORDUNO
                                                           )


                                            CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about December 17, 2019, in the county of Franklin in the Eastern District of Washington, the defendant(s)
violated:

          Code Section                                                   Offense Description
21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)                           Possession with Intent to Deliver 5 Grams or More of
                                                         actual (pure) Methamphetamine


This complaint is based on these facts:
   Continued on the attached sheet.

                                                                        ───
                                                                         ──
                                                                         ─ ─────
                                                                               ───
                                                                                 ─ ───
                                                               ────────────────────────────────
                                                                                     Complainant’s
                                                                                     C omplainant’s signatur
                                                                                                    signature
                                                                          TFO John D’Aquila, Federal Bureau of Investigation
                                                               ────────────────────────────────
                                                                                       Printed name and title
SSworn to before me and signed in my presence.
XS
  Sworn to telephonically and signed electronically.

Date: 12/20/2019
      ────────────────────────────────
                                                                                      Judge’s signature
                                                                          Mary K. Dimke, United States Magistrate Judge
City and state:        Yakima, Washington                      ────────────────────────────────
                                                                                      Printed name and title
                         Richland (mkd)




P40306jm.SLA
   Case 4:20-cr-06002-SAB    ECF No. 1   filed 12/20/19   PageID.2 Page 2 of 11




AUSA Assigned: SAV

County of Investigation: Franklin

In Re: Criminal Complaint for JOSE MARIA LOPEZ ORDUNO

                                    AFFIDAVIT

STATE OF WASHINGTON            )
                               ) ss
Franklin County                )


      I, John M. D’Aquila, a Task Force Officer with the FBI Southeast

Washington Safe Streets Task Force, being duly sworn, deposes and states:


                               INTRODUCTION

      1.    I am currently a full time Detective for the Pasco Police Department,

and have been so employed since December 2014. I was a Correctional Officer for

the Franklin County Corrections Center for approximately a year. In November

2014, I graduated the Washington State Criminal Justice Training Commission’s

160 hour Correctional Officer Academy in Burien, Washington.


      2.    In May 2015, I graduated the Washington State Criminal Justice

Training Commission’s 720 hour Basic Law Enforcement academy in Spokane,

Washington. In December 2017, I was selected as a TFO with FBI Southeast

Washington Safe Streets Task Force (SEWSSTF). Since January 2018, I have



Affidavit of John M. D’Aquila - 1
   Case 4:20-cr-06002-SAB      ECF No. 1    filed 12/20/19   PageID.3 Page 3 of 11




participated in the investigations of several criminal enterprises involved in drug

trafficking, money launders and firearm violations at the State and Federal level.

      3.       In my experience as a law enforcement officer, I have participated in

numerous investigations, which have resulted in the issuance and executions of

search warrants resulting in the seizure of drugs and other property, and the arrest

and convictions of individuals. My duties as a TFO for the FBI include the

investigation of all violations of Federal law and related criminal activities,

including, but not limited to, drug offenses as contained within Title 21 of United

States Code.

      4.       Your Affiant has knowledge of the following information based on his

own observations and investigation as well as information that he has learned from

other law enforcement officers, to include but not limited to, verbal discussions

with other law enforcement officers named in this Affidavit. Because this affidavit

is being submitted solely for establishing probable cause to obtain warrants, your

affiant has not included each and every fact known to your affiant concerning this

investigation. Your affiant has only set forth facts necessary to support the

authorization of the requested arrest warrants and criminal complaint.




Affidavit of John M. D’Aquila - 2
    Case 4:20-cr-06002-SAB    ECF No. 1   filed 12/20/19   PageID.4 Page 4 of 11




                                 BACKGROUND

      5.     In November 2019, three Cooperating Witnesses (CW), hereby known

as CW1, CW2, and CW31 contacted the Southeast Washington Safe Streets Task

Force advising Jose Maria Lopez ORDUNO, hereby known as ORDUNO, lead a

Drug Trafficking Organization (DTO) operating in the Eastern District of

Washington. All three witnesses disclosed they had knowledge of this based upon

their own involvement in assisting ORDUNO in the transportation/distribution of

methamphetamine and heroin. CW2 also stated the organization was involved in

the distribution of Fentanyl laced pills known as Mexis. CW1, CW2 and CW3

came in to provide information together because they reported they were afraid as

they currently owed a drug debt to the organization. Although they came into

speak to law enforcement together, they were separated during the interviews. No

promises were made to any of them however, all three are illegally in the United

States. As a result, your affiant through the Task Force, has agreed to assist them

in obtaining temporary lawful status based upon their cooperation.

      6.     CW1, CW2 and CW3 also identified ORDUNO’s wife Angelica

Viviana SANCHEZ, hereby known as SANCHEZ as being involved in the



1
 CW1, CW2 and CW3 do not have any misdemeanor or felony convictions. CW3
does have a pending felony matter however, there is no consideration being
provided based upon CW3’s cooperation.

Affidavit of John M. D’Aquila - 3
   Case 4:20-cr-06002-SAB     ECF No. 1    filed 12/20/19   PageID.5 Page 5 of 11




organization. The cooperating witnesses all advised that SANCHEZ transported

distribution quantities of narcotics for her husband.

       7.    On December 17th, 2019, CW1 advised members of SEWSSTF that

ORDUNO was at the Franklin County Courthouse in Pasco to take his wife,

SANCHEZ, to court. CW1 further advised that ORDUNO had approximately 1

kilogram of narcotics with him inside of their vehicle, which CW1 identified as a

white-colored Chevy Equinox. FBI task force members conducted surveillance at

the courthouse and located the vehicle. Task Force Members positively identified

ORDUNO as the driver, along with one male passenger later confirmed to be

CW2.

       8.    The SEWSSTF requested assistance from the Pasco Police

Department based upon the above information. As a result, Det. Andrew Corral

along with his K9 agreed to assist in conducting a traffic stop of the white-colored

Chevy Equinox. During the course of the traffic stop, CW2 and ORDUNO were

separated. CW2 was advised of his Miranda rights in Spanish and agreed to waive

them. CW2 was then interviewed by a Spanish speaking officer. CW2 admitted

there were would be firearms and narcotics in the vehicle. Based upon this

admission, Det. Corral applied his K9 Ezra to the exterior of the vehicle. Det.

Coral reported that Ezra gave a positive alert to the presence of the odor of




Affidavit of John M. D’Aquila - 4
   Case 4:20-cr-06002-SAB     ECF No. 1    filed 12/20/19   PageID.6 Page 6 of 11




narcotics around the front driver side door. Det. Corral applied for and obtained a

state search warrant granted by Superior Court Judge Jacqueline Shea-Brown.

      9.     Upon execution of the search warrant, a black backpack was located

in the trunk. Inside the backpack was a firearm (this firearm was later confirmed

to be reported stolen), several ounces of what later tested positive for

methamphetamine, approximately 9 gross grams of what later tested positive to be

cocaine, a drug ledger and identification for ORDUNO. In addition, located on top

of the back seat was a plastic baggie that contained another approximately one

ounce of suspected methamphetamine and a small user quantity of suspected

cocaine in the driver side door. Also located secreted inside of the driver’s seat,

close to the headrest, were two additional firearms (one of these firearms was also

confirmed to be reported stolen) hidden inside a sock taped to the inside.

ORDUNO was placed under arrest at that time. During a search incident to arrest.

Officers located approximately $1500 cash on his person and an additional $1000

hidden inside his sock. ORDUNO was booked into Franklin County Corrections

Center and CW2 was released.

      10.    The following day (December 18th, 2019), one of the cooperating

witnesses, CW2, advised that SANCHEZ was at the Country Cabin Motel at 711

2nd Ave SW, Room #16, Quincy, WA. CW2 advised that SANCHEZ contacted

CW2 because she needed a ride after her husband was arrested. CW2 advised that



Affidavit of John M. D’Aquila - 5
   Case 4:20-cr-06002-SAB    ECF No. 1   filed 12/20/19   PageID.7 Page 7 of 11




she/he witnessed SANCHEZ with approximately 1 kilogram of methamphetamine

and heroin. CW2 advised they also observed a large quantity of blue pills your

affiant believed were likely fentanyl laced pills. CW2 stated she/he observed

SANCHEZ place the narcotics in a hard box under the bed. CW2 advised

SANCHEZ was collecting drug debts and was actively trying to sell as much of the

remaining narcotics as possible to bail her husband out of jail. CW2 provided a

description of where SANCHEZ was located and further advised SANCHEZ

would be going to the Franklin County Court house with her child and the

collected money shortly.

      11.    Members of the FBI SEWSSTF were able to locate SANCHEZ based

upon information provided by CW2. Your affiant applied for and was granted a

search warrant for 711 2nd Ave SW, #16, Quincy, WA by Superior Court Judge

Jacqueline Shea-Brown.

      12.   While your affiant was obtaining the search warrant for the hotel

room, other members of the Task Force requested the assistance of Kennewick

Police Department K9 Officer Isaac Merkl and his K9. Officer Merkl utilized the

assistance of a Spanish speaking Franklin County Sheriffs Officer Deputy to

translate. Ofc. Merkl contacted SANCHEZ, the passenger in the vehicle, who

stated that she had just come from Outlook, WA. SANCHEZ stated they had just

dropped off her daughter in Outlook as she had to work. She then admitted she did



Affidavit of John M. D’Aquila - 6
   Case 4:20-cr-06002-SAB       ECF No. 1    filed 12/20/19   PageID.8 Page 8 of 11




not have a job and that her sister drove the daughter to Outlook and that the sister

had to work. SANCHEZ stated she had $2,000 on her person and showed Ofc.

Merkl a stack of US currency. Ofc Merkl asked if narcotics were present in the

vehicle and SANCHEZ stated that they did not have any narcotics in the vehicle.

Ofc Merkl deployed K9 Bear to the exterior of the vehicle and K9 Bear did not

alert to the odor of narcotics. All parties were then released from the traffic stop.

      13.       Your affiant contacted the manager of the location and learned that

the room was in the name of SANCHEZ. The manager reported that SANCHEZ

had been a resident at the hotel since November 30, 2019. Your affiant was

advised that she was originally in another room but then moved into room #16. A

copy of SANCHEZ’s license was taken at the time of the rental and supplied to

your affiant.

      14.       At approximately 2:15PM, your affiant served the search warrant on

711 2nd Ave SW, #16, Quincy, WA. A black safe was located under the bed in the

main room. Inside the safe was 7 packages of a crystal substance suspected to be

methamphetamine (1,209.98 grams total package weight), a package with a black

tar substance suspected to be heroin (39.11 grams tpw), approximately 100 light

blue pills that are suspected to contain fentanyl (21.60 grams tpw), and four vehicle

titles. Two of the vehicle titles were in the name of SANCHEZ. One of the

vehicle titles was to the car her husband was stopped and arrested with the day



Affidavit of John M. D’Aquila - 7
   Case 4:20-cr-06002-SAB     ECF No. 1    filed 12/20/19   PageID.9 Page 9 of 11




prior. A shard of the suspected methamphetamine was later field tested and

resulted presumptive positive for methamphetamine.

      15.    In the main room on the night stand on the south side of the bed

dominion for SANCHEZ was located along with three pistol magazines.

      16.    On the south wall of the main room was a desk. On the desk was

dominion for ORDUNO, a box of shotgun shells, a box of 9mm ammunition, and a

soft case. Within the soft case was a .22 caliber LR Colt Woodsman. Under the

desk was a yellow plastic bin that contained a Palmetto Rifle PA-15 rifle lower and

a magazine covered in tape and paper. Between the desk and the east wall was a

void space. Towards the bottom of the space was a shoe box containing two

packages of a crystal substance, suspected to be methamphetamine, in plastic

wrapping (984.56 ggrams).

      17.    In the main room along the east wall was a dresser. Inside the dresser

drawer was a blue pistol case. Inside the blue pistol case was loose white powder

and a package of suspected fentanyl laced pills. For safety concerns the box was

closed and not further examined. A black bag was located in the drawer that

contained a clear plastic bag with suspected fentanyl laced pills. The clear plastic

bag with the pills had a slip of white paper that gave a price of 100 for $1,200. A

blue rag was located a dresser drawer that contained a plastic bag with a crystalline

substance suspected to be methamphetamine (244.57 grams tpw). A clear plastic



Affidavit of John M. D’Aquila - 8
     Case 4:20-cr-06002-SAB   ECF No. 1   filed 12/20/19   PageID.10 Page 10 of 11




bag was located in the drawer containing a black tar substance that was suspected

to be heroin (63.88 grams tpw). Seven miscellaneous firearm magazines were also

located inside the dresser drawer and one firearm magazine was located on top of

the dresser drawer.

        18.   Based upon your affiants training and experience as well as numerous

methamphetamine seizures in this district that have been confirmed through the

DEA lab, your affiant knows that the purity of methamphetamine seized here is

typically 90 percent or higher. Therefore, the several ounces seized during the

traffic stop will contain well over 5 grams of actual methamphetamine.

                                     CONCLUSION

        19.   Based upon the above facts, your Affiant believes probable cause

exists to charge Jose Maria Lopez Orduno, date of birth 11/24/19XX with

Possession with the Intent to Distribute 5 grams or more of actual

methamphetamine based upon the evidence located and seized during the search

warrants.

//




//




Affidavit of John M. D’Aquila - 9
  Case 4:20-cr-06002-SAB    ECF No. 1    filed 12/20/19   PageID.11 Page 11 of 11




      I declare under penalty of perjury that the statements above are true and

correct to the best of my knowledge and belief.




                                  ________________
                                _________________________________
                                John
                                   n M D’Aquila
                                        D’A
                                          Aquila
                                FBI Task Force Officer


Sworn to telephonically and signed electronically this 20th day of December, 2019.


                               _________________________________
                               Honorable Mary K. Dimke
                               United States Magistrate Judge




Affidavit of John M. D’Aquila - 10
